Interlocutory judgment, so far as appealed from, 'modified on the facts by increasing the monthly allowance of alimony to fifty dollars and, as so modified, affirmed, without costs. All concur. (The portion of the judgment appealed from directs defendant to pay plaintiff fifteen dollars per month for her support in addition to ten dollars per month on defendant’s indebtedness of $138, with leave to plaintiff to apply for modification upon default, in an action for absolute divorce.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.